DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on June 15, 2021. Claims 1-16 are pending and have been examined. The rejections are stated below. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 6-8, and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claims 1 and 9 recite the limitations “in response to a request for a tax refund processing from a mobile terminal operated by a customer who made one or more of the purchases, acquire the electronic receipt information corresponding to the purchases via the mobile terminal” (emphasis added). Similarly claim 14 recites the limitation “the electronic receipt information is acquired by the information processing terminal via the mobile terminal…” (emphasis added). Dependent claims 6-8 and 15-16 recite “The system according to claim 1, wherein the mobile device is configured to:..”, “the information processing terminal is further configured to, upon receipt of the information about the amount of tax refund from the mobile device…”, “transmitting a request including a membership ID and a group ID from the mobile device…”, by the mobile device…”, “from the mobile device….” (emphases added). It is not clear if the term “mobile terminal” and the term “mobile device” are referring to the same device. In view of these ambiguities the scope of the claims is unclear. Clarification is required.
	For the purpose of examination, the Examiner has interpreted the “mobile terminal” and the “mobile device” to be referring to the same device. 

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for processing electronic receipt information, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 9 is directed to a process. 
	Step 2A – Prong one: The limitations of “storing, in an electronic receipt management server, electronic receipt information, each corresponding to a purchase of one or more sales objects and stored in correlation with: a tax-free classification code, a group ID corresponding to an information processing terminal, a code 40(PATENT)associated with a communication address of the information processing terminal; in response to a request for a tax refund processing from a mobile terminal operated by a customer who made one or more of the purchases, acquiring, by the information processing terminal, one or more electronic receipt information corresponding to the purchases via the mobile terminal; upon identification of the customer using passport information, determining, by the information processing terminal, tax-exempt sales objects purchased by the customer during a predetermined period based on the acquired electronic receipt information; determining, by the information processing terminal, an amount of tax refund based on the determined tax-exempt sales objects; and transmitting, from the information processing terminal to the electronic receipt management server, tax refund information including the determined amount of tax refund” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions (transmitting tax refund is a commercial activity). That is, other than, an electronic receipt management server, an information processing terminal, and a mobile terminal nothing in the claim precludes the steps from being performed as a method of organizing human activity. The electronic receipt management server may be a generic server suitably programmed to perform the claimed steps. The information-processing terminal, and the mobile terminal may be generic mobile devices suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic computer components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an electronic receipt management server, an information processing terminal, and a mobile terminal to perform all the steps. A plain reading of Figures 1-4 and descriptions in associated pages 13-19 of the Applicant’s Specification reveals that the information-processing terminal may be a generic mobile terminal apparatus such as a smart phone, a mobile phone, a personal digital assistant (PDA), or a tablet computer. Similarly, the mobile terminal operated by a customer may be a generic mobile device such as a smart phone, a mobile phone, a personal digital assistant (PDA), or a tablet computer. The electronic receipt management server may be a generic server suitably programmed to perform the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 9 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to 
Dependent claims 2-8 and 10-16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2 and 10, the step of “displaying, by the information processing terminal, the determined amount of tax refund”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it displays the results and is also a post-solution or extra-solution activity. 
In claims 3-4 and 11-12, the steps “wherein the tax-exempt sales objects are determined based on a 41(PATENT)total price of the sales objects; wherein the predetermined period is set based on a period required by a tax authority” under the broadest reasonable interpretation, are further refinement of methods of organizing human activity because these limitations specify the rules used in the underlying process. 
In claims 5-7 and 13-15, the claimed steps under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations describe the intermediate steps of the underlying process. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (WO 2008/120874 A1) in view of Official Notice. 
	Claims 1 and 10, Ryu teaches an electronic receipt processing system and a method for processing electronic receipt information, the method comprising: storing, in an electronic receipt management server, electronic receipt information, each corresponding to a purchase of one or more sales objects and stored in correlation with: a tax-free classification code, a group ID corresponding to a group of one or more stores, and a membership ID corresponding to a customer who has made the purchases corresponding to the electronic receipt information (See Ryu Figure 1 Paragraph 8 – refund database server storing transaction details, refund classification code, passport number, duty free store code); displaying, by an information processing terminal, a code 40(PATENT)associated with a communication address of the information processing terminal (See Ryu Paragraphs 41-42 – an identification code of the corresponding duty free store); in response to a request by a customer, acquiring, by the information processing terminal, one or more electronic receipt information corresponding to the purchases via the mobile terminal (See Ryu Paragraph 8 – transferring purchase information to the management server); upon identification of the customer using passport information, determining, by the 
Ryu does not explicitly teach the features where the request is a request for a tax refund processing from a mobile terminal operated by a customer who made one or more of the purchases via the mobile terminal. 
Official Notice is taken that the features of making purchases via a mobile terminal operated by a customer and requesting a tax refund or other information from the mobile terminal is old and well known. These features make it convenient for international travelers to shop for tax-free items and obtain the tax refund where applicable. 
One of ordinary skill in the art would have recognized that applying these features, to the known invention of Ryu would have yielded predictable results and resulted in an improved invention. Since the claimed invention is merely a combination of old elements and in the 
	Claims 2 and 10, Ryu teaches the steps wherein the information-processing terminal is further configured to display the determined amount of tax refund (Ryu Claim 1, Paragraph 29 – a dedicated apparatus 15 for outputting details of the refund information as a statement). 
	Claims 3 and 11, Ryu teaches the step wherein the tax-exempt sales objects are determined based on a total price of the sales objects (See Ryu Paragraph 1 – when a foreigner purchases certain merchandise at a duty-free store, the value-added tax in the amount paid for the merchandise; the amount paid for the merchandise is the price of the sales object).
Claims 4 and 12, Ryu does not explicitly teach the step wherein the predetermined period is set based on a period required by a tax authority. However, the disclosure in Ryu’s Paragraph 3 of “a tax refund before departure at a value-added tax refund counter and after completing a departure procedure” is interpreted to include this feature.  
	Claims 5 and 13, Ryu teaches the step wherein the information-processing terminal is located in a commercial facility where the customer made the purchases (See Ryu Paragraph 3 – purchased goods at more than 60 duty free stores in Seoul city). 
	Claims 6 and 14, Ryu in view of Official Notice teaches the steps wherein the mobile device is configured to transmit a request including a membership ID and a group ID to the electronic receipt management server (See Ryu Paragraph 32 - information on details of payment, refund classification code personal identification code such as passport number, information on goods eligible for a refund of the value added tax), and upon receipt of the 
	Claims 7 and 15, Ryu in view of Official Notice teaches the steps wherein the mobile device is configured to: transmit a request including a membership ID and a group ID to the electronic receipt management server (See Ryu Paragraphs 41-42 – POS terminal is the mobile device), upon receipt of the electronic receipt information associated with the membership ID and the group ID from the electronic receipt management 39(PATENT)server and the passport information input by the customer, determine tax-exempt sales objects purchased by the customer at the stores in the group during the predetermined period, determine, based on the determined tax-exempt sales objects, the amount of tax refund, and transmit, to the information processing terminal, information about the determined amount of tax refund (See Ryu Paragraph 32 - manage information on details of payment, refund classification code personal identification code such as passport number, information on goods eligible for a refund of the value added tax, amount of tax refund; Ryu Claim 1 – outputting details of the refund information as a statement). 
	Claims 8 and 16, Ryu in view of Official Notice teaches the step wherein the information-processing terminal is further configured to, upon receipt of the information about the amount of tax refund from the mobile device, display the amount of tax refund. (See Ryu Figure10, S717, Ryu Paragraph 47 – output details of refund information).  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Wang et al. (US Patent 11055793 B1) discloses modular computerized tax return preparation systems that allow tax data determinations to be performed when the user indicates that tax data will not be entered, which may be for various reasons including the user declining to provide personal information (such as a social security number or other personal identification information), not knowing the requested data, or not having the requested data readily available. A user interface controller presents an interview screen requesting data tax return data and the user responds that the requested data applies to the user but is not being entered or will be entered at a later time. A placeholder is generated or selected for interim use until the requested data is provided by the user, and when provided, tax data determinations and calculations can be repeated as necessary if the provided data differs from the placeholder.
	(b) Jang Yang Ho (KR 20200094484 A) discloses a tax refund system for a foreign tourist and a method thereof and, more specifically, to a system and a method which provide a refund business with departure information of a foreign tourist for the purpose of a tax refund via a nonprofit foundation under the Ministry of Justice (government) for example, an institution such as a public utility foundation including the Korea Immigration Service Foundation. According to an embodiment of the present invention, the tax refund system for a foreign tourist comprises: a foreign tourist mobile terminal to request a tax refund for an article purchased in Korea from a refund business via a mobile terminal, verify carrying out for the purchase article in a Korea Customs Service server to pay a refund amount to a foreign tourist, and store a mobile passport; a refund business server to request departure verification for a foreign tourist from a 
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


February 18, 2022 


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        February 28, 2022